DETAILED ACTION
This Non-Final Office Action is in response to the amendment and / or remarks filed on March 10, 2021.  Claims 1 – 21 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 10, 2021 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9, 10, 12 & 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by (U.S. Patent Publication Number 2013 / 0240380 A1) to Hansen.
Regarding claim 9, Hansen ‘380 discloses the strap body (10) having the first end and the second end that is opposite to the first end (See Figure 7), the strap is stretchable (i.e. via Elastic Strap in Paragraph 0019) (See Figure 4);
the first fastener (i.e. Male Fastener of (20) in Figure 1) connected to strap body (10) at the first end (See Figure 7); and 
the second fastener (i.e. Female Fastener of (22) in Figure 7) connected to strap body (10) at the second end (See Figure 7), the first fastener mates (i.e. Male Fastener of (20) in Figures 6 & 7) with the second fastener (i.e. Female Fastener Portion of (20) in Figure 7) to form the loop around the case (12) of the mobile device (See Figures 4 & 6), the first fastener mates (i.e. Male Fastener (20) in Figure 6 & 7) with the second fastener (i.e. Female Fastener (22) in Figure 7) to form the closure system (See Figure 6) that can be sandwich in and securely held between the mobile device and the case (12) of the mobile device along with the portion of the strap body (10) without the need for a recess in the case (12) for the strap (10) or the first fastener and the second fastener to be positioned in, the first fastener (i.e. Male Fastener of (20) in Figure 6) so that the strap (10) is installed on and removable from the case (12) allowing the user to use the same strap (10) on a different case, and the first end of the strap body (10) passes through the first port (i.e. Upper (18) in Figure 8) at or near the top of the case 

Regarding claim 10, Hansen ‘380 discloses wherein the first fastener (i.e. Male Fastener of (20) in Figures 6 & 7) mates with the second fastener (i.e. Female Fastener of (10) in Figures 6 & 7) by the hook and loop closure system (See Paragraph 0020), and wherein the elastomeric strap (10) is free of adhesives affixing it to the case (12) of the mobile device (See Figure 6).  
	
Regarding claim 12, Hansen ‘380 discloses the strap (10) connects to the case (12) of the mobile device so that a portion of the strap body (10) is on the outer surface of the case (12) of the mobile device to be accessible for use (See Figures 3 & 4), wherein the strap (10) is configured to allow a user to hold, use and operate the mobile device (See Figure 4).

Regarding claim 14, Hansen ‘380 discloses wherein the strap body (10) is held in place on the case (12) of the mobile device by tension created by the strap body (10) and fixing such tension in position when the first fastener (i.e. Male Fastener of (20) in Figures 6 & 7) mates with the second fastener (i.e. Female Fastener of (22) in Figures 6 & 7), wherein the strap body (10) is looped to place a portion of a hand between the strap body (10) and the case (12) of the mobile device (See Figure 4), and wherein the strap body (10) is further stretchable to permit various hand-holding positions selected .
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 7, 11 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2013 / 0240380 A1) to Hansen in view of (U.S. Patent Publication Number 2014 / 0084035 A1) to Georges.
Regarding claim 1, Hansen ‘380 discloses the strap body (10), the strap body (10) having width and being the non-fabric material with elastomeric properties (See Paragraph 0019), the strap body (10) having the first end (i.e. Upper End Portion of (10) Adjacent (20) in Figures 6 & 7) and the second end (i.e. Lower End Portion of (10) Adjacent (22) in Figures 6 & 7) that is opposite to the first end (i.e. Upper End Portion of (10) Adjacent (20) in Figure 6); 
the first fastener (i.e. Male Fastener (20) in Figure 6 & 7) connected to the strap body (10) at the first end (i.e. Upper End Portion of (10) in Figure 7); and
the second fastener (i.e. Female Fastener (22) in Figure 7) connected to the strap body (10) at the second end (i.e. Lower End Portion of (10) in Figure 7), the first fastener (i.e. Male Fastener (20) in Figure 7) mates with the second fastener (i.e. Female Fastener (22) in Figure 7) to form the loop around the case (12) of the mobile device (See Figures 4, 5 & 6), the first fastener mates (i.e. Male Fastener (20) in Figure 6 & 7) with the second fastener (i.e. Female Fastener (22) in Figure 7) to form the closure system (See Figure 6) that can be sandwich in and securely held between the mobile device and the case (12) of the mobile device along with the portion of the strap body (10) without the need for a recess in the case (12) for the strap (10) or the first fastener (i.e. Male Fastener (20) in Figure 6 & 7) and the second fastener (i.e. Female Fastener (22) in Figure 7) to be positioned in, the first fastener (i.e. Male Fastener (20) in Figures 6 & 7) mates with the second fastener (i.e. Female Fastener (22) in Figures 6 
However, Hansen ‘380 does not explicitly disclose the strap body having a width of up to 1 inch.
Hansen ‘380 recites: “It should be understood, of course, that the foregoing relates to exemplary embodiments of the invention and that modifications may be made without departing from the spirit and scope of the invention as set forth  in the following claims.” (See Paragraph 0025).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the strap body having a width of up to 1 inch, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
However, Hansen ‘380 does not disclose the logo being printed on the strap body to minimize or eliminate deformation of the logo upon stretch of the strap body so that the logo remains visibly identifiable or recognizable during use and non-use.
Georges ‘035 teaches the strap body (30) having the logo (i.e. Smartangel), the logo (i.e. Smartangel) being printed on the strap body (30) to minimize or eliminate for the purpose of maintaining the indicia when stretched.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the logo, the logo printed on the strap body to minimize or eliminate deformation of the logo upon stretch of the strap body so that the logo remains visibly identifiable or recognizable during use and non-use as taught by Georges ‘035 with the elastomeric strap of Hansen ‘380 in order to maintain the indicia visibility when stretched.

Regarding claim 2, Hansen ‘380 discloses wherein the first fastener (i.e. Male Fastener (22) in Figures 6 & 7) mates with the second fastener (i.e. Female Fastener (20) in Figures 6 & 7) by hook and loop fasteners (See Paragraph 0020) and has the first portion (i.e. Hook Portion) of the hook and loop fastener (See Paragraph 0020) that faces the first direction on the first surface and the second fastener (i.e. Female Fastener (20) in Figures 6 & 7) has the second portion (i.e. Loop Portion) of the hook and loop fastener (See Paragraph 0020) that faces the second direction opposite the first direction on the second surface (See Paragraph 0020) (See Figures 6 & 7).  

Regarding claim 6, Hansen ‘380 as modified by Georges ‘035 does not disclose the strap body having material in a ½” width ±1/16”. 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the strap body having material in the ½” width ±1/16”, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 7, Hansen ‘380 as modified by Georges ‘035 does not explicitly disclose wherein the strap body being made of the fabric where the length of the 10 inch piece of the fabric at rest could expand to an approximate expansion capacity of an additional 6 inches to 8 inches for a total stretched length of approximately 16 inches to 18 inches.  
Hansen ‘380 recites: “It should be understood, of course, that the foregoing relates to exemplary embodiments of the invention and that modifications may be made without departing from the spirit and scope of the invention as set forth  in the following claims.” (See Paragraph 0025).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the strap body is made of the fabric where the length of the 10 inch piece of the fabric at rest could expand to an approximate expansion capacity of an additional 6 inches to 8 inches for a total 16 inches to 18 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 11, Hansen ‘380 as modified by Georges ‘035 discloses the elastomeric strap (30) is the first elastomeric strap (i.e. Left (30) in Figure 19) and further comprising the second elastomeric strap (i.e. Right (30) in Figure 19), and wherein the first elastomeric strap (i.e. Left (30) in Figure 19) and the second elastomeric strap (i.e. Right (30) in Figure 19) are interchangeable on the case (10A) of the mobile device (See Figures 19 & 22).

Regarding claim 13, Hansen ‘380 discloses wherein the strap body (10) connected to the case (12) of the mobile device (See Figures 1, 2, 3, 4, 5 & 6).  
Furthermore, Hansen ‘380 as modified by Georges ‘035 teaches the logo (i.e. Smartangel) on the outer surface that is visible when the strap body (30) is connected to the case (20) of the mobile device (See Figures 7 & 14).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2013 / 0240380 A1) to Hansen and (U.S. Patent Publication Number 2014 / 0084035 A1) to Georges as applied to claim 1 above, and further in view of (U.S. Patent Publication Number 2017 / 0079380 A1) to Wojcieszak et al.

However, Hansen ‘380 as modified by Georges ‘035 does not disclose the second logo is on the second side of the strap body opposite the first side and such logos can be the same or different.  
Wojcieszak et al., ‘380 teaches the logo (See Figures 1 & 2) is the first logo (i.e. Letter “A” in Figures 1 & 4) and further comprising the second logo (i.e. Letter “B” in Figures 2 & 3), wherein the first logo (i.e. Letter “A” in Figures 1 & 4) is on the first side of the strap body (12) and the second logo (i.e. Letter “B” in Figures 2 & 3) is on the second side of the strap body (12) opposite the first side and such logos (i.e. Letters “A & B” in Figures 1, 2, 3 & 4) can be the same or different (See Figures 5 & 6).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the second logo is on the second side of the strap body opposite the first side and such logos can be the same or different as taught by Wojcieszak et al., with the strap of Hansen ‘380 in order to enhance product appeal.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2013 / 0240380 A1) to Hansen and (U.S. Patent Publication Number 2014 / 0084035 A1) to Georges as applied to claim 1 above, and further in view of (Japan Patent Number 2003—111611) to Morimoto.   

Furthermore, Hansen ‘380 as modified by Georges ‘035 discloses wherein the strap body (30) made of the material that is the elastomeric fabric having the flexible elastic material that stretches in the lengthwise direction.
However, Hansen ‘380 as modified by Georges ‘035 does not explicitly disclose minimal to no stretch in the latitudinal direction.  
Morimoto ‘611 teaches the strap body is made of the material that is woven elastomeric fabric having the flexible elastic material (i.e. Center) that stretches in the lengthwise direction and with minimal to no stretch in the latitudinal direction (See Abstract).
It would have been obvious to one having ordinary skill in the art at the time the time the invention was effectively filed to make the strap body is made of the material that is the woven elastomeric fabric having the flexible elastic material that stretches in the lengthwise direction and with minimal to no stretch in the latitudinal direction as taught by Morimoto with the elastomeric strap of Hansen ‘380 in order to enhance product durability.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2013 / 0240380 A1) to Hansen and (U.S. Patent Publication Number 2014 / 0084035 A1) to George as applied to claim 1 above, and further in view of (U.S. Patent Number 9,242,127 B1) to London, Sr. et al.  

In addition, Hansen ‘380 as modified by Georges ‘035 discloses the strap body (30) made of a material that has elastomeric material (See Figures 7 & 14).
However, Hansen ‘380 as modified by above does not explicitly disclose the strap body made of a material that has elastomeric material having spandex that is double-covered with the non-elastic material.  
London, Sr. et al., ‘127 teaches the strap body (33) made of the material that has elastomeric material having spandex (36) that is double-covered (See Column 5, lines 12 – 20) (See Figure 4).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the non-elastic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin. 125 USPQ 416.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2013 / 0240380 A1) to Hansen and (U.S. Patent Publication Number 2014 / 0084035 A1) to George as applied to claim 1 above, and further in view of (Japan Patent Number 2003—111611) to Morimoto and (U.S. Patent Number 2017 / 0238645 A1) to Arin.
for printing.
Morimoto ‘611 teaches the strap body is made of a fabric comprising synthetic filament yarns (See Abstract).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the strap body made of fabric comprising synthetic filament yarn as taught by Morimoto with the strap of Hansen ‘380 in order to enhance durability.
However, Hansen ‘380 modified does not disclose the logo is applied to the strap body by dye-sublimation printing. 
Arin ‘645 teaches the logo (154) is applied to the strap body (114) by dye-sublimation printing (See Paragraph 0134) (See Figures 1 & 9).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the logo applied to the strap body by dye-sublimation printing as taught by Arin with the strap of Hansen ‘380 order to provide direct printing.

Claims 15, 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2013 / 0240380 A1) to Hansen.
Regarding claim 15, Hansen ‘380 does not disclose wherein the strap body having the thickness of between 0.004 inches and 0.125 inches.  

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the strap body having the thickness of between 0.004 inches and 0.125 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 19, Hansen ‘380 does not disclose wherein the strap body has a portion with a width of up to 1 inch.  
Hansen ‘380 recites: “It should be understood, of course, that the foregoing relates to exemplary embodiments of the invention and that modifications may be made without departing from the spirit and scope of the invention as set forth  in the following claims.” (See Paragraph 0025).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the strap body having the portion with the width of up to 1 inch, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

10 inch piece of the fabric at rest could expand to an approximate expansion capacity of an additional 6 inches to 8 inches for a total stretched length of approximately 16 inches to 18 inches. 
Hansen ‘380 recites: “It should be understood, of course, that the foregoing relates to exemplary embodiments of the invention and that modifications may be made without departing from the spirit and scope of the invention as set forth  in the following claims.” (See Paragraph 0025).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the strap body is made of a fabric where a length of a 10 inch piece of the fabric at rest could expand to an approximate expansion capacity of an additional 6 inches to 8 inches for a total stretched length of approximately 16 inches to 18 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2013 / 0240380 A1) to Hansen in view of (U.S. Patent Publication Number 2017 / 0079380 A1) to Wojcieszak et al.
Regarding claim 16, Hanson ‘380 does not disclose the logo is the first logo and further comprising the second logo, wherein the first logo is on the first side of the strap body and the second logo is on the second side of the strap body opposite the first side.

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the logo the first logo and further comprising the second logo, wherein the first logo is on the first side of the strap body and the second logo is on the second side of the strap body opposite the first side as taught by Wojcieszak et al., with the strap of Hansen ‘380 in order to enhance product appeal.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2013 / 0240380 A1) to Hansen in view of (Japan Patent Number 2003—111611) to Morimoto.   
Regarding claim 17, Hansen ‘380 does not disclose the strap body made of the material that is woven elastomeric fabric having the flexible elastic material that stretches in the lengthwise direction and with minimal to no stretch in the latitudinal direction.
Morimoto teaches the strap body is made of the material that is woven elastomeric fabric having the flexible elastic material (i.e. Center) that stretches in the lengthwise direction and with minimal to no stretch in the latitudinal direction (See Abstract).
.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2013 / 0240380 A1) to Hansen in view of (U.S. Patent Number 9,242,127 B1) to London, Sr. et al.  
Regarding claim 18, Hansen ‘380 does not disclose the strap body made of the material that has elastomeric material having spandex that is double-covered.
London, Sr. et al., teaches the strap body (33) made of the material that has elastomeric material having spandex (36) that is double-covered (See Column 5, lines 12 – 20) (See Figure 4).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the non-elastic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin. 125 USPQ 416.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2013 / 0240380 A1) to Hansen in view of (Japan Patent .
Regarding claim 21, Hansen ‘380 does not disclose the strap body made of a fabric comprising synthetic filament yarns or a fabric that is heat treated and pre-shrunk to retain shape and improve suitability for printing.
Morimoto ‘611 teaches the strap body is made of a fabric comprising synthetic filament yarns (See Abstract).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the strap body made of fabric comprising synthetic filament yarn as taught by Morimoto with the strap of Hansen ‘380 in order to enhance durability.
However, Hansen ‘380 does not disclose the logo is applied to the strap body by dye-sublimation printing. 
Arin ‘645 teaches the logo (154) is applied to the strap body (114) by dye-sublimation printing (See Paragraph 0134) (See Figures 1 & 9).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the logo applied to the strap body by dye-sublimation printing as taught by Arin with the strap of Hansen ‘380 order to provide direct printing.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 21 have been considered but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

(U.S. Patent Number 9,407,743) to Hirshberg teaches the strap body (50).

(U.S. Patent Number 9,259,077 B2) to Murphy et al., teaches the strap body (102) is made of the material that is the woven elastomeric fabric having the flexible elastic material that stretches in the lengthwise direction and with minimal to no stretch in the latitudinal direction for the purpose of being stretchable enough to allow a user’s finger to be inserted between the flexible strap (See Column 4, lines 55 – 63).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.L.V/Examiner, Art Unit 3734   

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734